DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9, 12 and 16, the term “forwardly of the first and second side portions in a Z-axis direction” is not clear as to the orientation of the Z and the portion and direction which is considered “forwardly”.  The claim will be examined as best understood.  Claims 17-20 are rejected for depending from claim 16.
Regarding claim 15, “the indicia” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,857,240 to MacAlister.
Regarding claim 1, MacAlister discloses an attachment member comprising a base portion (fig. 5: 24) positioned between panels (fig. 9: 76) and first and second side portions on opposite sides (58 & 60) of the base, the side portions defining four arms (48, 50, 58, 60), the fourth arm (60) defining a nonlinear boundary (outer perimeter is not linear).
Regarding claim 2, an arm extends in a Y direction, which is inherent.
Regarding claim 3, the first and third arms (48, 58) and the second and fourth arms (50, 60) form opposing cavities along with the base (24).
Regarding claim 4, the second arm (50) extends farther from the base (24) than the first arm (48).
Regarding claim 5, the second arm defines an aperture (where no. 62 is positioned) which is larger than the first distance (see figs. 4 & 5).
Regarding claim 6, the first arm extends from the base in a non-perpendicular angle (see curvature at 52 and near base, not numbered).
Regarding claim 7, the base has a length (fig. 5: from front to back) which is greater than the length (front to back) of the first arm.
Regarding claim 8, the arms extend in a Y direction, inherently, and the base portion (24) extends beyond one of the arms (first and third) in a Z direction.
Regarding claims 9, 12, the base portion forms a lever (at 38) that extends forwardly of the first and second sides in a Z direction.
Regarding claim 10, claim 10 is rejected for reasons cited in the rejection of claim 1.  Additionally, the edges of the panels contact the bases sides and inherently may rotate together.
Regarding claim 13, the attachment members may inherently be positioned along panel edges with the lever rotated from a non-parallel angle relative to the panel.
Regarding claim 14, the panels interact with contact buttons (42) which extend away from a top surface of the base portion.
Regarding claim 15, the attachment members along a panel edge comprise aligning the attachment members with the panel by aligning indicia 9indicia between (52, 54).
Regarding claim 16, claim 16 is rejected for reasons cited in the rejections of claims 1 and 9.
Regarding claim 17, contact buttons (42) are disclosed on the base between sides.
Regarding claim 18, one side portion has a non-uniform thickness (see 50, 60 with non-uniform thickness).
Regarding claim 19, an indicia is integrated (edges 52, 54, 64 and opposite side) to indicate direction of orientation.
Regarding claim 20, the indicia provides an alignment line (line between arms) and is offset from the lever.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,857,240 to MacAlister.  
Regarding claim 11, MacAlister does not disclose the use of an underlay over the connectors and panel.  The examiner takes official notice that it is well known in the art to use an underlay for such panels disclosed by MacAlister which are known as weatherproofing, sheathing, vapor barriers, siding, etc.  The use of such type of material would have been obvious to insulate the panel and to finish the building.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633